Citation Nr: 0826794	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-25 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which, in pertinent part, 
granted entitlement to service connection for PTSD and 
assigned an initial rating of 50 percent, effective January 
31, 2005.  Jurisdiction over the claims folder was 
transferred to the Boise, Idaho RO.

A claimant is generally presumed to be seeking the maximum 
evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  However, a claimant can choose to limit the 
appeal to a claim for less than the maximum rating.  Hamilton 
v. Brown, 4 Vet. App. 528, 544 (1993).  In this case, the 
veteran stated in his July 2006 substantive appeal that he 
was seeking a rating of 70 percent for PTSD.  He has 
therefore limited his appeal and the Board will limit its 
decision accordingly.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); cf. 
AB v. Brown, 6 Vet. App. 35 (1993).

The veteran's January 2006 notice of disagreement also 
initiated an appeal with respect to the claim for entitlement 
to service connection for hepatitis C denied in the August 
2005 rating decision on appeal.  Service connection for 
hepatitis C was granted in an October 2006 rating decision, 
therefore, this claim is not before the Board.


FINDING OF FACT

Throughout the appeals period, the veteran's PTSD has been 
manifested by deficiencies in most areas of work, school, 
family relationships, thinking, judgment and mood without 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF score of 41-50 indicates serious symptoms (e. g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupation, 
or school functioning (e.g. no friends, unable to keep a 
job).  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 is indicated where there are "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The criteria for a 70 percent rating for a psychiatric 
disability are met if there are deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

At his private examination in August 2005 the veteran was 
found to have serious symptoms of PTSD and a GAF score of 50 
was assigned, consistent with serious impairment in social 
and occupational functioning.  While his VAMC and VA contract 
examination GAF scores have been higher, ranging from 58-61 
and consistent with moderate impairment, it is clear that the 
veteran's PTSD interferes in both his social and occupational 
functioning.  

In addition, the veteran has consistently reported 
experiencing nightmares, depression, and anxiety due to his 
PTSD.  Both the VA contract examiner and the private examiner 
noted that the veteran had difficulty establishing 
relationships with others, and chose to avoid contact with 
other people.  His speech was found to be circumstantial at 
his VA contract examination, and psychosocial testing during 
his private examination showed that he had trouble 
concentrating and performing.  His VAMC records showed 
consistent limited insight and findings of depression and 
anxiety.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's disability has most closely 
approximated the criteria for a 70 percent rating since the 
effective date of service connection.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

As noted above, the veteran has limited his appeal to whether 
an increased rating of 70 percent is warranted for PTSD.


ORDER

Entitlement to an initial rating of 70 percent for PTSD is 
granted, effective January 31, 2005.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


